Citation Nr: 1648190	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to February 1961.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the St. Louis, Missouri, Regional Office which denied service connection for a cervical spine disability and TDIU.  In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In March 2014, the Board remanded these issue for additional development.  In April 2015, the Board again remanded these issues for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  Cervical spine degenerative disc disease, spondylosis, and C5-C7 spinal fusion residuals including placement of a titanium plate and screws are shown to be related to an event in service.  

2.  Service connection is currently in effect or has been established for bilateral pes planus with plantar fasciitis, rated 50 percent; TBI, rated 10 percent; migraine headaches, rated 10 percent; convergence insufficiency with floaters, rated 10 percent; right lower extremity varicose veins, rated 10 percent; left lower extremity varicose veins, rated 10 percent; bilateral hearing loss, rated 10 percent; tinnitus, rated 10 percent; right knee strain, rated 0 percent, a deviated septum, rated 0 percent; and hyposmia/loss of smell, rated 0 percent.  Additionally, service connection for a cervical spine disability has been granted in this decision.  The Veteran currently has a combined 80 percent rating, without consideration of the rating to be assigned for the service-connected cervical spine disability.  

3.  The Veteran's service-connected disabilities are of such severity as to preclude him from securing and following substantially gainful employment consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine degenerative disc disease, spondylosis, and C5-C7 spinal fusion residuals including placement of a titanium plate and screws are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).  

2.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that service connection for a cervical spine disability is warranted as he sustained that disability as the result of an in-service personal attack and associated head and neck trauma.  He claims that an in-service neck injury made him more vulnerable for additional cervical spine injury which he sustained in a post-service motor vehicle accident.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 2014).   Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service medical records do not refer to any cervical spine disability or other neck abnormality.  The records shows that the Veteran sustained an in-service head injury.  A June 1959 treatment record states that the Veteran reported that he sustained head trauma with an associated period of unconsciousness in approximately May 1959.  VA has conceded that the Veteran was the victim of an in-service personal assault.  Service connection has been established for traumatic brain injury (TBI) residuals, migraine headaches associated with TBI, convergence insufficiency with floaters associated with TBI, and hyposmia/loss of smell associated with TBI.  

The report of a February 2013 VA spine examination states that the Veteran presented a history of an in-service neck injury when he was attacked by another serviceman.  He was diagnosed with progressive cervical spine degenerative disc disease, and underwent a 1995 C5-C7 spinal fusion residuals including placement of a titanium plate and screws.  He was diagnosed with post-operative cervical spine degenerative disc disease with placement of a titanium plate at C5-C7.  

At the October 2013 Board hearing, the Veteran testified that he sustained in-service head and neck trauma as a result of having been attacked by a fellow serviceman.  He stated that he had experienced recurrent neck pain since the in-service assault.  

A December 2014 VA evaluation shows that "all of the Veteran's complaints are service-connected because of trauma which occurred while on active duty" and "he ended up with a service-connected neck injury from C5 to C7 and had surgical repair with titanium plates."  

The report of a June 2015 VA cervical spine examination shows that the Veteran was diagnosed with cervical spondylosis without myelopathy and cervical fusion residuals.  The VA examiner concluded that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The physician commented that "the Veteran's claimed cervical spine disability condition is less likely as not (50 percent or greater probability) caused by service factors/personal assault during active service in Germany since his service exit examination was normal, the effects of interceding injuries cannot be excluded, and because there is no documented record of neck disability condition care proximal to service discharged."  The examiner did not address the December 2014 VA evaluation which specifically concluded that the Veteran sustained C5-C7 spinal trauma residuals as the result of an in-service head and neck trauma.  Absent any such discussion, the Board finds that the June 2015 VA cervical spine report is incomplete and of limited probative value.  

The Veteran asserts that he sustained his recurrent post-operative cervical spine disability as the result of an in-service personal assault and associated head and neck trauma.  The Board finds that the evidence is in at least equipoise as to whether the cervical spine degenerative disc disease, spondylosis, and C5-C7 spinal fusion residuals including placement of a titanium plate and screws originated during active service.  While not showing that he was diagnosed with a cervical spine disorder, the service medical records convey that he sustained a head trauma which he attributed to a personal assault committed by a fellow serviceman.  Service connection has been established for TBI residuals secondary to the in-service trauma, migraine headaches associated with TBI, convergence insufficiency with floaters associated with TBI, and hyposmia/loss of smell associated with TBI.  A VA physician has attributed the Veteran's post-operative cervical spine disability to his reported in-service trauma.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection is warranted for cervical spine degenerative disc disease, spondylosis, and C5-C7 spinal fusion residuals including placement of a titanium plate and screws which are due to an injury in service.  Therefore, the claim is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

TDIU

The Veteran asserts that his service-connected disabilities make him unable to secure and follow any form of substantially gainful employment.  

Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341 (2016).  

Total disability ratings for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  

Service connection is currently in effect or has been established for bilateral pes planus with plantar fasciitis, rated 50 percent; TBI, rated 10 percent; migraine headaches, rated 10 percent; convergence insufficiency with floaters, rated 10 percent; right lower extremity varicose veins, rated 10 percent; left lower extremity varicose veins, rated 10 percent; bilateral hearing loss, rated 10 percent; tinnitus, rated 10 percent; right knee strain, rated 0 percent, a deviated septum, rated 0 percent; and hyposmia/loss of smell, rated 0 percent.  Additionally, service connection for a cervical spine disability has been granted in this decision.  The Veteran currently has a combined 80 percent rating, without consideration of the rating to be assigned for the service-connected cervical spine disability.  Therefore, the Veteran meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a) (2016).  

A May 1988 Social Security Administration (SSA) decision found that the Veteran had not engaged in substantially gainful employment since April 1996 and his "severe degenerative disc disease of the cervical spine with fibromyalgia and chronic pain syndrome" and hypertension made him unable to "to perform even sedentary unskilled work."  

In a June 2016 written statement, the Veteran indicated that he "had to quit my part-time job because I cannot be on my feet."  In a July 2016 Veterans Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran indicated that he last worked on a full-time basis in September 1994.  
 
The Veteran's service-connected disabilities currently have an 80 percent combined rating.  The SSA has determined that the Veteran's service-connected cervical spine disability and nonservice-connected hypertension make him unable to "to perform even sedentary unskilled work."  He has been not employed on a full-time basis since September 1994.  The Veteran has reported that he was required to give up his part-time employment due to a service-connected foot disability.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation.  Therefore, the claim for TDIU is granted.  38 C.F.R. § 4.16 (2016).  


ORDER

Entitlement to service connection for a cervical spine disability is granted.  

Entitlement to TDIU is granted.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


